        Case 7:20-cv-00128-HL Document 88 Filed 09/30/20 Page 1 of 20




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION


ELIZABETH JONES,

      Plaintiff,

v.                                           Civil Action No. 7:20-CV-128 (HL)

ETHICON, INC., et al.,

      Defendants.


                                    ORDER

      This case originated in the Southern District of West Virginia as a part of

MDL 2327 (“Ethicon MDL”), 2:12-md-2327, one of seven MDLs totaling over

100,000 cases involving the use of transvaginal surgical mesh to treat pelvic

organ prolapse (“POP”) and stress urinary incontinence (“SUI”). By Transfer

Order dated June 17, 2020, the case was transferred from the MDL to this Court

for final resolution. (Doc. 53). Discovery in this matter is complete. Prior to

transfer, the parties filed dispositive and Daubert motions, responses, and

replies. Now before the Court are Defendants Ethicon, Inc. and Johnson &

Johnson’s Motion for Partial Summary Judgment (Doc. 41); Plaintiff Elizabeth

Jones’ Motion to Exclude Certain Opinions and Testimony of C. Bryce Bowling,

M.D. (Doc. 42); and Defendants’ Motion to Limit the Case-Specific Opinions and

Testimony of Brian Raybon, M.D. (Doc. 44).
        Case 7:20-cv-00128-HL Document 88 Filed 09/30/20 Page 2 of 20




I.    BACKGROUND

      On April 25, 2011, Plaintiff Elizabeth Jones underwent surgery at Archbold

Medical Center in Thomasville, Georgia to address a Grade 3 to 4 bulging

cystocele, or prolapsed bladder, and urinary incontinence. (Doc. 14, p. 5; Doc.

47-1, p. 23, 79). Her surgeon, Dr. Timothy Grayson, implanted two mesh

devices, the Prolift+M and TVT-O, which are manufactured by Defendants

Ethicon, Inc. and Johnson & Johnson. (Doc. 14, p. 5; Doc. 47-1, p. 9-10). The

surgery went well, and Plaintiff experienced no major complications. (Doc. 47-1,

p. 93-95, 97; Doc. 47-3, p. 83). In January 2015, Dr. Steven Petrou at the Mayo

Clinic in Jacksonville, Florida diagnosed Plaintiff with erosion of the mesh. (Doc.

47-5, p. 15-16). Dr. Petrou conducted four subsequent operations to remove the

eroded mesh on March 6, 2015; October 19, 2015; April 15, 2016; and June 20,

2017. (Id. at p. 17, 21-22, 27-29). Following the June 20, 2017 surgery, Plaintiff

underwent surgery again after Dr. Petrou discovered that the mesh had eroded

into Plaintiff’s bowel, necessitating emergent bowel surgery. (Id. at p. 31-32, 102-

103). Dr. Brian Raybon, an urogynecologist retained by Plaintiff to provide expert

testimony in this case, opines that as a direct result of the 2011 implantation of

the TVT-O and/or Prolift+M, Plaintiff suffered

      mesh erosion, multiple surgeries[,] including an associated bowel
      perforation, vaginal discomfort, pain, recurrent urinary tract
      infections, pain with intercourse, [and] heavy bleeding and
      discharge.


                                         2
        Case 7:20-cv-00128-HL Document 88 Filed 09/30/20 Page 3 of 20




(Doc. 47-4, p. 8).

II.   DAUBERT MOTIONS

      A.     Legal Standard

      An expert witness may testify in the form of an opinion if: “(a) the expert’s

scientific, technical, or other specialized knowledge will help the trier of fact to

understand the evidence or to determine a fact in issue; (b) the testimony is

based on sufficient facts or data; (c) the testimony is the product of reliable

principles and methods; and (d) the expert has reliably applied the principles and

methods to the facts of the case.” Fed. R. Evid. 702; see also Daubert v. Merrell

Dow Pharms., Inc., 509 U.S. 579, 597 (1993). The party relying on the testimony

of a proposed expert witness bears the burden of laying, by a preponderance of

the evidence, a foundation for the admission of its expert’s testimony. Corvey v.

Baxter Healthcare Corp., 298 F.3d 1253, 1256 (11th Cir. 2002) (quoting Allison v.

McGhan Med. Corp., 184 F.3d 1300, 1306 (11th Cir. 1999)).

      The trial court functions as a “gatekeeper,” testing the reliability and

relevancy of the proposed expert’s scientific opinions. Daubert, 509 U.S. at 589–

93. The court must consider at the outset whether: (1) a proposed expert is

qualified to competently testify concerning his opinions; (2) his methodology is

sufficiently reliable; and (3) his testimony would assist the jury, through the

application of scientific, specialized, or technical expertise, to determine a fact in



                                          3
        Case 7:20-cv-00128-HL Document 88 Filed 09/30/20 Page 4 of 20




issue or understand the evidence. United States v. Fazier, 387 F.3d 1244, 1260

(11th Cir. 2004) (quoting City of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d

548, 562 (11th Cir. 1998)). However, this inquiry is “a flexible one,” focusing “on

the principles and methodology, not on the conclusions that they generate.”

Daubert, 509 U.S. at 595.

      “A district court’s gatekeeper role under Daubert is not intended to

supplant the adversary system or the role of the jury.” Maiz v. Virani, 253 F.3d

641, 665 (11th Cir. 2001) (internal quotation and citation omitted). Rather the

objective of the gatekeeping requirement “is to make certain that an expert,

whether basing testimony upon professional studies or personal experience,

employs in the courtroom the same level of intellectual rigor that characterizes

the practice of an expert in the relevant field.” Kumho Tire Co., Ltd. v.

Carmichael, 526 U.S. 137, 152 (1999). And the district court has “substantial

discretion in deciding how to test an expert’s reliability and whether the expert’s

relevant testimony is reliable.” United States v. Majors, 196 F.3d 1206, 1215

(11th Cir. 1999). Where the expert testimony generally satisfies Rule 702,

“[v]igorous cross-examination, presentation of contrary evidence, and careful

instruction on the burden of proof are the traditional and appropriate means of

attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596.




                                        4
        Case 7:20-cv-00128-HL Document 88 Filed 09/30/20 Page 5 of 20




      B.     Plaintiff’s Motion to Exclude C. Bryce Bowling, M.D.

      Plaintiff moves to exclude certain testimony and opinions offered by

Defendants’ expert witness C. Bryce Bowling. Specifically, Plaintiff moves the

Court to prohibit Dr. Bowling from testifying or offering his opinion regarding (1)

the adequacy of the relevant Instructions for Use (“IFU”), or what warnings the

instructions should or should not include; and (2) unsupported opinions about

complication rates and causation by unskilled surgeons.

      As discussed below, the Court concludes that Defendants are entitled to

summary judgment as to Plaintiff’s failure to warn claims. Accordingly, the Court

finds as moot Plaintiff’s motion to exclude Dr. Bowling’s opinions concerning the

adequacy of the IFUs.

      Plaintiff next seeks to exclude the following opinions offered by Dr. Bowling

regarding complication rates as conclusory and lacking factual support:

           • “The vast majority of mesh exposures are small and asymptomatic.

             And those that do require treatment are typically easy to resolve in

             the right hands.” (Doc. 42-1, p. 49).

           • “The overwhelming majority of patients experience a complete

             resolution of their symptoms following a quick revision procedure.”

             (Id. at p. 50).




                                         5
         Case 7:20-cv-00128-HL Document 88 Filed 09/30/20 Page 6 of 20




          • “[C]omplications from mesh procedures are many times related to

              the skill level of the surgeon.” (Id.).

       Dr. Bowling is a Board Certified Urogynecologist, a gynecologist with

advanced training in the treatment of women with complex pelvic floor issues,

and a Pelvic Reconstructive Surgeon. (Doc. 42-1, p. 2). He currently serves as

Director for the Division of Female Pelvic Medicine and Reconstructive Surgery

at the University of Tennessee Medical Center. (Id. at p. 3). He regularly treats

patients experiencing urinary and bowel incontinence, pelvic prolapse/relaxation

defects, pelvic pain syndromes, urinary and defecatory voiding dysfunction,

interstitial cystitis, childbirth injuries, and genital fistulas. (Id. at p. 2). He also has

extensive experience correcting mesh complications. (Id. at p. 3). Dr. Bowling

has performed thousands of pelvic floor reconstructive surgeries both with and

without the use of mesh products. (Id. at p. 4). He has trained with and performed

the Gynecare Prolift TVT procedures since 2004 and has completed over 2000

retropubic sling procedures. (Id. at p. 5). Additionally, Dr. Bowling has performed

hundreds of transobturator slings. (Id.).

       As an experienced treating physician and surgeon familiar with implanting

various sling and mesh products, Dr. Bowling exhibits the requisite qualifications

to opine about complications that may arise from mesh procedures and the

potential causes for those complications. Plaintiff’s motion therefore is DENIED.



                                             6
           Case 7:20-cv-00128-HL Document 88 Filed 09/30/20 Page 7 of 20




      C.      Defendants’ Motion to Exclude Brian Raybon, M.D.

      Defendants move to limit the testimony of Plaintiff’s causation expert Dr.

Brian Raybon regarding the following:

      1.      opinions about (a) the adequacy of Defendants’ warnings for

Plaintiff’s mesh implant; (b) any opinion that Plaintiff suffered complications

caused by shrinkage or contraction of her mesh implant; and (c) opinions about

the availability of safer alternative designs and procedures;

      2.      opinions about the adequacy of the implanting physician’s informed

consent process for Plaintiff;

      3.      speculative opinions that Plaintiff’s injuries were caused by certain

characteristics of the mesh; and

      4.      causation opinions based on a faulty differential diagnosis.

      Again, because the Court grants Defendants’ motion for summary

judgment on Plaintiff’s failure to warn claims, Defendants’ motion to exclude any

opinion offered by Dr. Raybon regarding the adequacy of the warnings for the

mesh implant or the adequacy of the implanting physician’s informed consent

process are now moot. The Court RESERVES ruling on the remaining issues

until further testimony may be offered and evaluated at trial.




                                          7
        Case 7:20-cv-00128-HL Document 88 Filed 09/30/20 Page 8 of 20




III.   MOTION FOR SUMMARY JUDGMENT

       A.     Summary Judgment Standard

       Summary judgment is appropriate when “the pleadings, the discovery and

disclosure materials on file, and any affidavits show there is no genuine issue as

to any material fact and … the moving party is entitled to a judgment as a matter

of law.” Fed. R. Civ. P. 56(c); see Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). A genuine issue of material fact arises only when “the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       The    party   seeking    summary         judgment   “always   bears    the   initial

responsibility of informing the district court of the basis for its motion, and

identifying   those   portions    of   the   pleadings,      depositions,     answers    to

interrogatories, and admissions on file, together with the affidavits, if any, which it

believes demonstrate the absence of a genuine issue of a material fact.” Celotex,

477 U.S. at 323 (internal quotation marks omitted). If the movant meets this

burden, the burden shifts to the party opposing summary judgment to go beyond

the pleadings and present specific evidence showing that there is a genuine

issue of material fact, or that the movant is not entitled to judgment as a matter of

law. Id. at 324-26. This evidence must consist of more than conclusory

allegations. See Avirgan v. Hull, 932 F.2d 1572, 1577 (11th Cir. 1991). Summary



                                             8
        Case 7:20-cv-00128-HL Document 88 Filed 09/30/20 Page 9 of 20




judgment shall be entered “against a party who fails to make a showing sufficient

to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322.

      B.     Discussion

      Plaintiff’s Short Form Complaint (Doc. 1) filed in the MDL asserts the

following claims as set forth in the Master Complaint (Doc. 54-1):

      Count I – Negligence

      Count II – Strict Liability—Manufacturing Defect

      Count III – Strict Liability—Failure to Warn

      Count IV – Strict Liability—Defective Product

      Count V – Strict Liability—Design Defect

      Count VI – Common Law Fraud

      Count VII – Fraudulent Concealment

      Count VIII – Constructive Fraud

      Count IX – Negligent Misrepresentation

      Count X – Negligent Infliction of Emotional Distress

      Count XI – Breach of Express Warrant

      Count XII – Breach of Implied Warranty

      Count XIII – Violation of Consumer Protection Laws

      Count XIV – Gross Negligence



                                          9
        Case 7:20-cv-00128-HL Document 88 Filed 09/30/20 Page 10 of 20




      Count XV – Unjust Enrichment

      Count XVII – Punitive Damages

      Count XVIII – Discovery and Rule Tolling

      Defendants move for summary judgment as to Counts I, II, III, IV, VI, VII,

VIII, IX, X, XI, XII, XIII, XIV, XV. Based on prior rulings issued in the MDL,

Plaintiff does not contest Defendants’ motion as to Counts II, VI, VII, VIII, IX, X,

XI, XII, XIII, XV. (Doc. 47, p. 5). Defendants’ motion accordingly is granted as to

those claims. However, Plaintiff contends that Defendants are not entitled to

summary judgment as to her claims for negligence (Count I); strict liability—

failure to warn (Count III); strict liability—defective product (Count IV); and gross

negligence (Count XIV). For the following reasons, Defendants’ motion for partial

summary judgment is GRANTED IN PART and DENIED IN PART.

      1.     Defective Product

      In her Short Form Complaint, Plaintiff indicated that she intended to pursue

a claim for “Strict Liability—Defective Product.” (Doc. 1, p. 4). Georgia law

recognizes three types of strict-liability claims relating to defective products:

manufacturing defects, design defects, and marketing or packaging defects.

Banks v. ICI Americas, Inc., 264 Ga. 732, 733 (1994). 1 Defendants argue that

there is no stand-alone claim under Georgia law for “defective product” and that

1The parties agree that Georgia law applies to Plaintiff’s claims. (Doc. 41, p. 3;
Doc. 47, p. 6).

                                         10
        Case 7:20-cv-00128-HL Document 88 Filed 09/30/20 Page 11 of 20




Count IV, therefore, should be dismissed as duplicative of Plaintiff’s design

defect claim. 2

      While Plaintiff argues against the dismissal of Count IV, stating that Count

IV should instead be read together with Count V, her design defect claim, she

concedes that “Count IV states a strict liability claim for design defect under

Georgia law.” (Doc. 47, p. 11). Count IV of the Master Complaint alleges that

Defendants’       products   “were   defective   and   unreasonably   dangerous   to

foreseeable consumers, patients, and users, including Plaintiff[ ], and the warning

labels[ ] and instructions were deficient.” (Doc. 54, ¶ 110). This statement

effectively is an umbrella assertion for each of the three strict liability claims

recognized under Georgia law. The next paragraph, however, alleges more

specifically that Defendants’ products “are inherently dangerous and defective,

unfit and unsafe for their intended and reasonably foreseeable uses, and do not

meet or perform to the expectations of patients and their health care providers.”

(Id. at ¶ 111). These allegations are functionally equivalent to those asserted in

Count V, which provides that the product implanted in Plaintiff “was not

reasonably safe for its intended use and was defective as described herein with

respect to its design.” (Id. at ¶ 116).



2Defendants have not moved for summary judgment on Plaintiff’s design defect
claim. Thus, that claim will proceed to trial.

                                           11
        Case 7:20-cv-00128-HL Document 88 Filed 09/30/20 Page 12 of 20




      Plaintiff has not otherwise demonstrated that Georgia law recognizes an

independent claim for “defective product.” The Court concludes that Plaintiff’s

“defective product” claim arises from identical allegations in another count.

Accordingly, the Court finds that Plaintiff’s “defective product” claim is duplicative

of Plaintiff’s design defect claim and GRANTS Defendants’ motion to dismiss

Count IV.

      2.     Failure to Warn

      Defendants contend they are entitled to summary judgment on Plaintiff’s

failure to warn claim because Dr. Timothy Grayson, Plaintiff’s implanting

physician, was aware of the risks posed by Prolift+M and TVT-O, and no

evidence in the record suggests that “a different warning would have changed Dr.

Grayson’s decision to implant the devices at issue.” (Doc. 41, p. 4). Plaintiff

argues that Defendants overstate the import of Dr. Grayson’s testimony and that

Dr. Grayson’s generalized knowledge concerning the risks posed by any mesh

device is insufficient to establish Dr. Grayson’s understanding of the

particularized risks associated specifically with Prolift+M and TVT-O.

      “In standard products liability cases premised on a failure to warn, Georgia

law insists that a plaintiff show that the defendant had a duty to warn, that the

defendant breached that duty, and that the breach proximately caused the

plaintiff[‘s] injury.” Dietz v. Smithkline Beecham Corp., 598 F.3d 812, 815 (11th



                                         12
        Case 7:20-cv-00128-HL Document 88 Filed 09/30/20 Page 13 of 20




Cir. 2010). “[T]he duty to warn arises whenever the manufacturer knows or

reasonably should know of the danger arising from the use of its product.”

Chrysler Corp. v. Batten, 264 Ga. 723, 724 (1994). Georgia law recognizes the

learned intermediary doctrine, which provides that the manufacturer of a

prescription drug or medical device “is not normally required to warn the patient

of dangers in its use”; rather “a warning as to possible danger in its use to the

prescribing physician is sufficient.” Ellis v. C.R. Bard, Inc., 311 F.3d 1272, 1279

(11th Cir. 2002) (quotation marks and citations omitted); McCombs v. Synthes

(U.S.A.), 250 Ga. App. 543, 545 (2001) (“It is well settled that the ‘learned

intermediary’ rule . . . is applicable to medical devices implanted in patients under

the supervision of a physician.”).

      Generally, the inquiry under the learned intermediary doctrine begins with

a determination whether the manufacturer provided the physician with an

adequate warning. Dietz, 598 F.3d at 816. “If the warning was adequate, the

inquiry ends, and the plaintiff cannot recover.” Id. (citing Singleton v. Airco, Inc.,

169 Ga. App. 662, 664 (1984)). But, if the warning is inadequate, “the plaintiff

must demonstrate that the deficient warning proximately caused the alleged

injury to prevail.” Id. And, in cases where “a learned intermediary has actual

knowledge of the substance of the alleged warning and would have taken the

same course of action even with the information the plaintiff contends should



                                         13
        Case 7:20-cv-00128-HL Document 88 Filed 09/30/20 Page 14 of 20




have been provided, courts typically conclude that . . . the causal link is broken

and the plaintiff cannot recover.” Ellis, 311 F.3d at 1283 n.8 (quotation marks and

citation omitted).

      Contrary to Plaintiff’s assertion that Dr. Grayson provided only “vague”

statements regarding the basis for his knowledge of the risks associated with the

devices at issue, Dr. Grayson’s unequivocal testimony is that he was aware of

both the generalized risks of implanting pelvic mesh devices and native tissue

repair as well as the particular risks of TVT-O and Prolift+M. During Dr.

Grayson’s    deposition, Defendants      probed the doctor’s       experience and

knowledge regarding a variety of procedures and devices he utilized during his

tenure as a surgeon and the risks posed. (Doc. 47-1, p. 23-26, 29-34, 41-44,45-

46). Defendants also questioned Dr. Grayson about his specific experiences with

the TVT-O and Prolift+M products manufactured by Defendants. (Id. at p. 36-38;

43-50; 59-62; 67-68). Dr. Grayson testified that his partner, Dr. Nick Quinif, who

had performed numerous TVT sling operations, trained him on the TVT-O

transobturator sling and proctored him on his first five or six cases. (Id. at p. 36-

37). When sales representatives for Defendants came into the office, they also

demonstrated on a model how to use the product. (Id. at p. 36). Dr. Quinif

discussed potential risks of the TVT-O procedure with Dr. Grayson. (Id. at p. 45).

Dr. Grayson further testified that he read about complications and risks in



                                         14
        Case 7:20-cv-00128-HL Document 88 Filed 09/30/20 Page 15 of 20




medical literature and that he kept apprised of those risks. (Id.). With that

knowledge, and with the knowledge of Plaintiff’s medical history, Dr. Grayson still

recommended the TVT-O to Plaintiff. (Id. at p. 44, 46-49).

      Similarly, Dr. Grayson testified that he received and read peer-reviewed

medical literature for Prolift+M. (Id. at p. 61). He also affirmed that he reviewed

the package inserts for both the TVT-O and the Prolift+M. (Id. at p. 113-14).

Based on his review of the medical literature and his knowledge of the risks

associated with using synthetic mesh and native tissue repair to treat a prolapsed

bladder, Dr. Grayson was aware of the potential for a gamut of medical issues

that could arise following the procedure. (Id. at p. 65-67).

      Dr. Grayson discussed with Plaintiff the benefits and risks associated with

surgery and the implantation of the TVT-O and Prolift+M devices. The doctor

informed her of the risk for “bleeding, infection, pain, mesh erosion, continued

incontinence[ ] postoperatively, urinary retention, a possible requirement for

catherization, loss of life, and chronic debility.” (Id. at p. 81). He also discussed

the potential inability to remove the mesh, particularly in instances where “scar

tissue grows into it and it becomes difficult to remove and it becomes adherent to

other organs.” (Id. at p. 120). Despite knowledge of these potential complications,

Dr. Grayson recommended the implantation of the TVT-O and Prolift+M products

to treat Plaintiff’s medical conditions, believing that they were the best option for



                                         15
        Case 7:20-cv-00128-HL Document 88 Filed 09/30/20 Page 16 of 20




Plaintiff. (Id. at p. 83-84). When asked whether he continued still stood by that

decision, Dr. Grayson responded affirmatively. (Id. at p. 84). Following Plaintiff’s

surgery, Dr. Grayson continued to perform prolapse surgeries with the Prolift

product until such time as the product was taken off the market. (Id. at 126-27).

Even then, he ceased using the product in his surgical practice because it was

no longer available, not based on a safety concern. (Id. at p. 129).

      Plaintiff has pointed to no evidence demonstrating that Defendants’ failure

to warn Dr. Grayson about the risks of implanting the surgical mesh products

proximately caused her injuries. Rather, Dr. Grayson clearly testified that even

with knowledge of the potential risks posed by the Prolift+M and TVT-O, he still

would have recommended the products to treat Plaintiff’s condition. This

admission “severs any potential chain of causation,” and Plaintiff’s failure to warn

claim thus fails. Dietz, 598 F.3d at 816. The Court accordingly GRANTS

Defendants’ motion for summary judgment as to Plaintiff’s failure to warn claim.

      3.     Negligence

      Defendants argue that Count I should be dismissed because “[g]eneral

negligence is a theory of liability in a products liability claim . . . . [and] not a

stand-alone cause of action.” (Doc. 41, p. 6) (quoting Grieco v. Tecumseh Prods.

Co., No. 4:12-cv-195, 2013 WL 5755436, at *5 (S.D. Ga. Oct. 23, 2013)).

Defendants further suggest that Georgia law does not distinguish between strict



                                         16
        Case 7:20-cv-00128-HL Document 88 Filed 09/30/20 Page 17 of 20




liability claims and negligence and that the Court should either merge the claims

or dismiss the claims for negligence as duplicative. Plaintiff disagrees, arguing

that under Georgia law while the negligence and strict liability analyses overlap, a

legal distinction between the claim remains.

      Count I does not state a claim for general negligence. Rather, the Master

Complaint alleges that Defendants “breached their duty of care and were

negligent . . . in the design, manufacture, labeling, warning, instruction, training,

selling, marketing, and distribution of the Pelvic Mesh Products in one or more of

the following respects:” (1) negligent design; (b) negligent manufacture; (c)

negligent failure to test; (d) negligent failure to inspect; (e) negligent failure to

train; (f) negligent failure to warn; (g) negligent marketing; and (h) negligent

promotion. (Doc. 54, ¶ 91). Defendants appear to seek dismissal or consolidation

only of Plaintiff’s negligence claims that have a strict liability analog, namely her

claims for negligent design defect, negligent manufacturing defect, and negligent

failure to warn.

      Count I of the Master Complaint sets forth a claim for negligent design

defect. Then Count V of the Master Complaint outlines a separate claim for strict

liability design defect. “Georgia law has long recognized [the distinction] between

negligence and strict liability theories of liability,” and the Georgia Supreme Court

has declined “to conclude definitively that the two theories merge in design defect



                                         17
        Case 7:20-cv-00128-HL Document 88 Filed 09/30/20 Page 18 of 20




cases.” Banks, 264 Ga. at 735 n.3 (1994) (citations omitted). “Nevertheless,

Georgia courts apply the same risk-utility analysis to both types of claims, which

requires plaintiffs to prove that the allegedly defective product poses an

unreasonable risk of harm to the consumer.” May v. Ethicon, Inc., 1:20-CV-322-

TWT, 2020 WL 674357, at *3 (N.D. Ga. Feb. 11, 2020) (citing Banks, 264 Ga. at

735). Because the same analysis applies, courts frequently treat the separately

pleaded causes of action as a single claim. See Frazier v. Mylan Inc., 911 F.

Supp. 2d 1285, 1299 (N.D. Ga. 2012) (“Regarding a negligent design defect

claim and a strict liability claim for a design defect, both claims use the same risk-

utility analysis, and therefore, will be treated as one claim.”); Schmidt v. C.R.

Bard, Inc., No. 6:14-CV-62, 2014 WL 5149175, at *6 (S.D. Ga. Oct. 14, 2014)

(consolidating negligence and design defect claims into a single count). The

Court finds this approach to be prudent and orders that Plaintiff’s strict liability

design defect claim and her negligent design defect clam shall be consolidated

for the purposes of trial.

      In her response to Defendants’ motion for summary judgment, Plaintiff

conceded to the entry of summary judgment on her strict liability manufacturing

claim. (Doc. 47, p. 5). Although Georgia law recognizes an independent cause of

action for negligent manufacturing, see Miller v. Ford Motor Co., 287 Ga. App.

642, 644 (2007), Plaintiff has presented no evidence to establish the essential



                                         18
        Case 7:20-cv-00128-HL Document 88 Filed 09/30/20 Page 19 of 20




elements of that claim. Accordingly, to the extent that Plaintiff intends to pursue a

claim for negligent manufacturing, Defendants are entitled to summary judgment,

and the Court GRANTS Defendants’ motion. Additionally, because the Court has

already determined that summary judgment is proper as to Plaintiff’s strict liability

failure to warn claim, the Court must by extension GRANT Defendants’ motion

for summary judgment on Plaintiff’s negligent failure to warn claim. As discussed

above, Plaintiff has established no genuine issue of material fact regarding

causation. See Battersby v. Boyer, 241 Ga. App. 115, 117 (1999) (recognizing

that a negligent failure to warn claim may be brought concomitantly with the

analogous strict liability claim).

      4.     Gross Negligence

      Count XIV of the Complaint alleges a separate claim for gross negligence.

Defendants argue this count should be dismissed because it “is nothing more

than another way to allege negligence” and bears no relevance in this products

liability case. (Doc. 41, p. 7). Georgia law defines gross negligence as the

absence of even “slight diligence,” or “that degree of care which every man of

common sense, however inattentive he may be, exercises under the same or

similar circumstances.” O.C.G.A. § 51-1-4. Gross negligence thus is a degree of

negligence requiring a heightened standard of proof and not merely a secondary

way of alleging ordinary negligence as Defendants suggest. Defendants have not



                                         19
        Case 7:20-cv-00128-HL Document 88 Filed 09/30/20 Page 20 of 20




otherwise explained why Plaintiff’s gross negligence claim cannot be separately

pleaded nor why the Court should prevent a jury from determining whether

Plaintiff can satisfy the elevated gross negligence standard. Therefore, the Court

DENIES Defendants’ motion for summary judgment on Plaintiff’s gross

negligence claim.

V.    CONCLUSION

      For the foregoing reasons, the Court GRANTS IN PART and DENIES IN

PART Defendants’ Motion for Partial Summary Judgment. (Doc. 41). The Court

FINDS AS MOOT in part and DENIES in part Plaintiff’s Motion to Exclude

Certain Opinions and Testimony of C. Bryce Bowling, M.D. (Doc. 42). The Court

FINDS AS MOOT in part and RESERVES ruling in part on Defendants’ Motion to

Limit the Case-Specific Opinions and Testimony of Brian Raybon, M.D. (Doc.

44). The Court shall place this case on the next available trial calendar.

      SO ORDERED, this the 30th day of September, 2020.


                                s/ Hugh Lawson________________
                                HUGH LAWSON, SENIOR JUDGE
aks




                                         20
